Considering the remittitur herein filed by defendants-appellees on March 3, 1925, abandoning and remitting all claims for attorney's fees for dissolving the writ of injunction as allowed by this court in its decree of January 5, 1925, and as to which (alone) a rehearing was granted on March 2, 1925, it is therefore ordered that the aforesaid decree of January 5, 1925, be now amended so as to read as follows:
  "The judgment appealed from is therefore amended by striking therefrom the allowance of $1,000 as attorney's fees for dissolving the writ of injunction; and in all other respects said judgment is affirmed; defendants-appellees to pay costs of this appeal, and plaintiffs-appellants to pay costs of the court below."
And that the mandate of this court do forthwith issue to the court below upon the decree as thus amended.